Citation Nr: 0529938	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  01-03 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a Vietnam Veteran's child on account of spina bifida.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1970.  He had a tour of duty in the Republic of Vietnam 
during the Vietnam Era.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In July 2001, the veteran appeared 
and testified at a Travel Board hearing before Veterans Law 
Judge C. Russell.  By decision dated December 2001, the Board 
denied the claim of entitlement to a monetary allowance under 
38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account 
of spina bifida.  

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (CAVC).  In October 2002, the 
CAVC granted a joint motion vacating and remanding the 
Board's December 2001 decision for consideration of 
additional issues.  The Board remanded the case to the RO in 
November 2004.  In August 2005, the Board informed the 
veteran that Veterans Law Judge C. Russell was no longer 
employed by the Board, and offered him another hearing before 
a Veterans Law Judge who would decide the case.  Later that 
month, the veteran informed the Board that he did not desire 
another hearing.


FINDINGS OF FACT

1.  The veteran's child was born on March [redacted], 1985.  His 
initial neonatal depression responded well to Narcan 
treatment, and his lethargy on March 28, 1985, was attributed 
to transient hypoglycemia that responded well to treatment.

2.  A computerized tomography (CT) scan of the head on March 
29, 1985, was abnormal with the interpreting radiologist 
finding that the anterior fontanelle was full with a portion 
of the frontal poles filling the anterior fontanelle; no 
hydrocephalus was present but the findings were suggestive of 
increased intracranial pressure.

3.  A CT scan of the head performed in July 1985 was 
interpreted as showing no significant abnormalities.

4.  From March 1985 to January 1986, the child had met his 
developmental milestones, had a head circumference measured 
in the 75th percentile, and was given "OK" clinical findings 
of his head, fontanelle, neurologic system and 
musculoskeletal system.

5.  In January 1986, the child experienced a severe viral 
infection of the heart that lead to cardiopulmonary arrest 
with an hypoxic cerebral injury; this event left him severely 
neurologically impaired with spastic dyplegia, impaired 
muscle control and seizures.

6.  The preponderance of the evidence demonstrates that the 
veteran's child does not have a form and/or manifestation of 
spina bifida.


CONCLUSION OF LAW

The criteria for a monetary allowance under 38 U.S.C.A. 
§ 1805 for a Vietnam veteran's child on account of spina 
bifida have not been met.  38 U.S.C.A. §§ 1802, 1805, 5107 
(West 2002); 38 C.F.R. § 3.814 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable law and regulation

The veteran served a tour of duty in the Republic of Vietnam 
during the Vietnam Era.  He seeks to establish his 
entitlement to a monetary allowance under 38 U.S.C.A. § 1805 
for a Vietnam Veteran's child on account of spina bifida.  
For children of a Vietnam veteran, Congress has authorized VA 
to pay a monthly allowance, based upon the level of 
disability, to or for a child who had been determined to be 
suffering from spina bifida.  38 U.S.C.A. § 1805(a) (West 
2002); 38 C.F.R. § 3.814(a) (2004).

The term "spina bifida," in the context of this law, is 
defined as "all forms and manifestations of spina bifida 
except spina bifida occulta."  38 U.S.C.A. § 1802 (West 
2002).  See Jones v. Principi, 16 Vet. App. 219 (2002) 
(holding that the plain language of 38 U.S.C.A. § 1802 does 
not limit the definition to spina bifida per se but includes 
other "forms and manifestations" of spina bifida except for 
spina bifida occulta).  The case at hand involves a Vietnam 
Veteran's child who currently manifests clinical symptoms as 
seen in cases of children manifesting a form of spina bifida, 
but a controversy exists among experts as to whether any 
and/or all of those clinical symptoms may be indicative of an 
underlying form of spina bifida in this particular child, or 
may be exclusively attributed to an hypoxic brain injury 
occurring at the age of 9 months.  There is no dispute in 
this case that the hypoxic injury has caused many of the 
symptoms in question.

The claimant bears the burden of presenting and supporting 
his/her claim for benefits.  38 U.S.C.A. § 5107(a) (West 
2002).  In its evaluation, the Board shall consider all 
information and lay and medical evidence of record.  38 
U.S.C. § 5107(b) (West 2002).  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Board shall 
give the benefit of the doubt to the claimant.  Id.  Another 
way stated, VA has an equipoise standard akin to the rule in 
baseball that "the tie goes to the runner."  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board is not bound to accept any opinion, from a VA 
examiner, private physician, or other source, concerning the 
merits of a claim.  Hayes v. Brown, 5 Vet. App. 60 (1993).  
Rather, the Board has an obligation to weigh the probative 
value of the medical opinions presented based upon factors 
such as personal examination of the patient, knowledge and 
skill in analyzing the data, the knowledge and expertise of 
the examiner, the expressed rationale forming the basis of 
the opinion, ambivalence and/or exactness of diagnosis, scope 
of review of the relevant records, bias, etc.  See generally 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); 
Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Sklar 
v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 Vet. 
App. 474, 478 (1993); Austin v. Brown, 6 Vet. App. 547, 551-
52 (1994).  The Board may question the accuracy of the 
factual premises underlying the physician opinion.  See 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993).  In reaching 
any factual determination, recourse to the Federal Rules of 
Evidence may be appropriate if it assists in the articulation 
of the reasons for the Board's decision.  Rucker v. Brown, 10 
Vet. App. 67, 73 (1997); Flynn v. Brown, 6 Vet. App. 500, 503 
(1994).

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

In reviewing the case at hand, the Board has to determine the 
reason, or reasons, as to why the expert examiners have 
arrived at differing conclusions.  As will be addressed 
below, the Board must make findings of fact as to both the 
underlying history of chronological events and clinical 
findings in order to make this determination.  The Board will 
first cite in full each examiner's opinion, in chronological 
order, and then proceed to analyze the evidence of record in 
the entire claims folder to determine the probative value to 
be assigned to each examiner's opinion.

II.  Expert medical opinions

In January 2003, VA received an opinion from Craig N. Bash, 
M.D., who represented himself as a Neuro-Radiologist, that 
stated as follows:

At your request, I have reviewed the patient's C-
folder and medical records for the purpose of 
making a medical opinion concerning his brain 
disorder and if it was caused by his parents 
exposure to Agent Orange in Viet Nam.  In order to 
make this decision I have carefully reviewed the 
following information:

Medical records;
Rating decisions;
Statements of the Case;
Veterans and Agent Orange Updates 1996 and 1998;
Medical literature review.

Definition of terms:  The terms central nervous 
system defects/neural tube defects and "... all 
forms and manifestations of spina bifida ..." 
describe the same pathologic process and will 
therefore be considered synonymous within this 
report.

Facts, Rationale/Medical theory, Other Medical 
Opinions:

[redacted] March 1985 Date of Birth

28 March 1985 "...Infant noted to be lethargic & 
hypothermic at 1:00 AM today..."  Dr. ?

29 March 1985 Head CT scan "...a portion of the 
frontal pole appears to be filling the anterior 
fontanelle ... This study suggestive of increased 
intracranial pressure, although the etiology can 
not be determined from this examination..."  Dr. 
Gaines;

16 Jan 1986 "...EEG showed diffuse slowing 
indicative of a generalized cerebral 
dysfunction..."  Dr. Watson

29 Jan 1986 "...HC 48...1/18...has stiffness/slowing 
episodes - 3 seizures ... eyes midportion or 
...deviated to R..A.  Probable hypoxic-ischemic 
brain injury with [increasing] head circumference-
etiology unknown..."  Dr. Petbues;

31 Jan 1986 "...There is a slight amount of 
generalized cerebral atrophy..."  Drs. Malouf & 
Russell;

29 Oct 1989 "...9 months old suffered hypoxic 
cerebral injury..."  Dr. Buckley

17 July 2000 "...This child has organic brain 
syndrome..."  Dr. Evans;

Dec 2002 Patient's medical history as remembered 
by mother "...Did [redacted] have any medical problems 
after he left the hospital in March/April 1985?  
Yes he was developmentally slow..."  [E.H.].

Summary :

In review of the record it is clear that this 
patient had a very serious illness in Jan of 1986, 
which resulted in shock, bradycardia with PVC's 
and cardiopulmonary arrest, and which further 
necessitated the use of intracardiac epinephrine 
for response.  It is also clear that this patient 
was not mentally normal prior to this near death 
clinical episode because his mother states that he 
was developmentally slow, his Head CT scan on 29 
March 1985 showed the following "...a portion of 
the frontal pole appears to be filling the 
anterior fontanelle... This study suggestive of 
increased intracranial pressure, although the 
etiology can not be determined from this 
examination...", which was thought to represent 
increased intracranial pressure by Dr. Gaines, and 
his head circumference was increasing at an 
increasing rate from birth until his Jan 1986 (see 
attached Head circumference chart with the 29 Jan 
1986 data added).  These findings all indicate 
that this patient had an abnormality within his 
brain prior to his episode of near death in Jan 
1986.  I understand that this patient's father was 
exposed to Agent Orange in Viet Nam and that there 
is a positive association between Agent Orange 
exposure and central nervous system defects/neural 
tube defects/all forms and manifestations of spina 
bifida as supported by the Institute of Medicine 
1996 and 1998 Veterans and Agent Orange updates.

Thirteen of the sixteen or 81% studies below, from 
the 1998 update, show an Estimated Risk of greater 
1 which means that nervous system/neural tube 
defects/all forms and manifestations of spina 
bifida occurs more often in siblings of exposed 
individuals than the rest of the population.  
Furthermore, the table includes three studies in 
which these [sic] is a statically [sic] 
significant association between nervous system 
defects/neural tube defects/ all forms and 
manifestations of spina bifida and Agent Orange as 
supported by the fact that the entire range of the 
confidence interval in these three studies in 
above 1. 

Table 9-1 Selected Epidemiologic Studies - 
Neural Tube Defects...

It is my opinion that this patient had a brain 
defect prior to his 1986 near death episode and 
that this brain defect contributed substantially 
to his current mental deficits and that these 
defects are due to his parent's exposure to Agent 
Orange for the following reasons:

1.    His head CT findings of 1985 are consistent 
with the spectrum of findings that I would 
expect to see in a patient with Central nervous 
system defects/neural tube defects secondary to 
Agent Orange.  In fact this patient had "...a 
portion of the frontal pole appears to be 
filling the anterior fontanalle..." which is 
very consistent with magalencephaly, which is 
described below in the neurulation defect sub-
classification of Neural tube defects (see 
Greenberg below).  It is my opinion that this 
patient's abnormal Head CT finding in 1985 were 
likely due to the spectrum of terms central 
nervous system defects/neural tube defects/all 
forms and manifestations of spina bifida and 
that these defects were likely due to the 
parent's exposure to Agent Orange.  This is a 
serious brain defect and therefore likely 
substantially contributes to his current 
disabilities.

6.7 Neural tube defects

CLASSIFICATION
Various classification systems exist, this one is 
adapted from Lemire55.
1.  Neurulation defects: non-closure of the 
neural tube results in open lesions
A.    craniorachichisis: total 
dysraphism.  Many die as spontaneous 
abortion
B.     anencephaly: AKA exencephaly.  
Due to failure of fusion of the 
anterior neuropore.  Neither cranial 
vault nor scalp covers the partially 
destroyed brain.  Uniformly fatal.  
Risk of recurrence in future 
pregnancies: 3%
C.    meningomyecocele: most common in 
lumbar region
		1.  myelomeningocele (MM): see page 
153;
		2.  myelocele
		2.  postneurulation defects: produces skin 
covered (AKA) closed lesions (some may also 
be considered "migration abnormalities", see 
below)
A.    cranial
1.  microcephaly: see below
2.  hydranencephaly: loss of 
significant portion of cerebral 
hemispheres which are replaced 
by CSF.  Must be differentiated 
from maximal hydrocephalus (see 
page 174)
3.  holoprosencephaly: see below
4.  lissencephaly: see below
5.  porencephaly: see below to 
distinguish from schizencephaly
6.  agenesis of corpus callosum: 
see below
7.  cerebellar hypoplasia/Dandy-
Walker syndrome: see page 148
8.  macroencephaly AKA 
megalencephaly: see below
B.  spinal
1.  diastematomyelia, diplomyelia: 
see Split cord malformation, page 
160
2.  hydromyelia/syringomyelia: see 
page 338

2.  The patient had an abnormally enlarging head 
circumference prior to his near death episode 
in Jan 1986, which is consistent with the 
spectrum of cranial problems associated with 
Neural tube defects.  It is my opinion that 
this patient's abnormal head circumference was 
due to the spectrum of problems associated with 
terms central nervous system defects/neural 
tube defects/all forms and manifestations of 
spina bifida neural tube defects caused by 
Agent Orange and likely substantially 
contributes to his current disabilities.

3.  The patient had developmental delay according 
to his mother prior to the Jan 1986 incident 
and developmental delay is consistent with 
megalencephaly according to Greenberg page 151 
and that this developmental delay likely 
substantially contributes to his current 
disabilities.

4.  Due to the severity of this patients 
disabilities he would likely best be placed in VA 
payment level III under CFR38.

(emphasis original).

Attached to the opinion letter was a chart entitled "BOYS: 
BIRTH TO 36 MONTH PHYSICAL GROWTH NCHS PERCENTILES" and the 
curriculum vitae for Dr. Bash.  His training and education 
includes earning his medical doctorate at the Uniformed 
Services University of the Health Sciences (USUHS), an 
internship and residency in radiology at The George 
Washington University Hospital, a clinical fellowship in 
neuroradiology at the University of Maryland, and a clinical 
research fellowship and guest researcher in neuroradiology at 
the National Institutes of Health (NIH) Laboratory of 
Diagnostic Radiology Research (LDRR).  His employment has 
included being the President and Director of Radiology 
Consulting, Deputy Director of Medical Services for the 
Paralyzed Veterans of America, Assistant Professor and 
Clinical Instructor of Radiology and Nuclear Medicine at 
USUHS, Neuroradiologist at Laurel Diagnostic Imaging, 
Staff/Senior Fellow at NIH/LDRR, Neurology Fellow at 
University of Maryland Medical Systems, and Chief of 
Radiology at White River Indian Hospital.  His certifications 
include being a Senior Member of the American Society of 
Neuroradiology (ASNR), Board certified in Diagnostic 
Radiology and a Member of the National Board of Medical 
Examiners.

The Board notes that the submission by Dr. Bash did not 
include the definition of magalencephaly from Greenberg, 
Handbook of Neurosurgery 2001, referenced and relied upon in 
his opinion letter.  The Board, therefore, will supplement 
the record from the definition of magalencephaly from the 
2001 Greenberg edition stating as follows:

MACROENCEPHALY
		AKA macroencephaly, AKA megalencephaly (not 
to be confused with macrocephaly, which is 
enlargement of the skull (see page 880).  Not a 
single pathologic entity.  An enlarged brain which 
may be due to: hypertrophy of gray matter alone, 
gray and white matter, presence of additional 
structures (glial overgrowth, diffuse gliomas, 
heterotopias, metabolic storage diseases...)  May be 
seen in neurocutaneous syndromes (especially 
neurofibromatosis).
		Brains may weigh up to 1600-2850 grams.  IQ 
may be normal, but developmental delay, 
retardation, spasticity and hypotonia may occur.  
Head circumference is 4-7 cm above mean.  The 
usual signs of hydrocephalus (frontal bossing, 
bulging fontanelle, "setting sun" sign, scalp 
vein engorgement) are absent.  Imaging studies (CT 
or MRI) show normal sized ventricles and can be 
used to rule out extra-axial fluid collections.

In June 2003, the Board referred the claims folder for an 
opinion by a neurology expert at the Veterans Health 
Administration (VHA).  A July 11, 2003 opinion from 
neurologist Beverly N. Greenspan reads as follows:

GENERAL REMARKS:  This is a specialist opinion for 
Compensation and Pension purposes.  The letter 
requesting this opinion states that it is in 
regard to questions regarding a case of a 
veteran's child, which was born on 03-[redacted]-85.  The 
child had experienced an illness known as 
cardiomyopathy, a severe viral infection of the 
heart when nine months old.  The child had 
experienced cardiopulmonary arrest during that 
illness and suffered hypoxic cerebral injury, 
leaving the child severely neurologically 
impaired.  The child had spastic diplegia and was 
impaired in muscle control of his truck [sic], 
head, and neck, as well as all extremities.  

An April 2000 letter from a private physician 
reflects that the veteran's child had a diagnosis 
of seizure disorder and cerebral palsy.  These 
were secondary following the cardiomyopathy.  The 
child had severe developmental delay and mental 
retardation and was confined with muscular atrophy 
diffusely and contractures to the arms and legs.  
The child had tonic/clonic seizures daily and 
could not perform any activities of daily living.  
A private medical opinion dated January 2003 
included the opinion that the veteran's child's 
condition "was due to the spectrum of problems 
associated with the term central nervous system 
defect/neural tube defect/all forms and 
manifestations of spina bifida neural tube 
defects..."  An opinion is requested to:

1.  What are the defining characteristics of 
spina bifida (spina bifida aperta)?
2.  Identify all currently diagnosed chronic 
disorders of the veteran's child's nervous 
and skeletal systems.
3.  For each chronic disorder identified in 
#2, indicate whether, or not it is a form of 
spina bifida.
4.  For each chronic disorder identified in 
#2, indicate whether, or not it is a 
manifestation of spina bifida.
5.  It is further specified, "It is requested 
that the appellant not be identified by name 
in the opinion itself."  Therefore, I have 
not indicated the relevant Social Security 
Number in dictating this report and will not 
refer to the veteran or his child by name in 
this report.

REVIEW OF MEDICAL RECORDS:  The patient is not 
actually available for examination.  This is 
merely a review of the relevant records in the 
claims file and will answer the questions as 
requested.

HISTORY:  The first question as to what the 
defining characteristics of spina bifida are:  
Spina bifida is a congenital condition resulting 
from failure of the neural tube to close normally 
which usually happens in the third to fourth week 
of prenatal development in the uterus.  Spina 
bifida generally refers to those cases in which 
the spinal cord does not close correctly but has a 
deficit.  I will refer to open spina bifida or 
spina bifida aperta because that appears to be the 
relevant condition that is in question here.  
There is also a condition spina bifida occulta in 
which there is not actual protrusion of neurologic 
tissue through the bony defect and this is often 
asymptomatic and is not at issue in this case, and 
I will not discuss it further.  In spina bifida 
there is a bony defect in the spinal column or 
perhaps in the skull and either the meninges will 
herniated through this defect, or both meninges 
and neural tissue such as nerve roots in the spine 
or perhaps brain tissue in the case of a skull 
defect, will actually herniated through the 
opening in the bone.

I will quote from the Nelson Textbook of 
Pediatrics, 15th Edition, published by W.B. 
Saunders.  This edition was published in 1996.  
"Meningocele which is one form of open spina 
bifida is formed when the meninges herniated 
through a defect in the posterior vertebral 
arches.  The spinal cord is usually normal, and 
assumes the normal position in the spinal canal 
although there maybe tethering syringomyelia or 
diastematomyelia.  A fluctuant midline mass that 
may transilluminate occurs along the vertebral 
column usually in the low back.  There may be an 
association with hydrocephalus in some cases."  
To quote from this section on myelomeningocele, 
this is more severe because there is actually 
neural tissue that is herniated through bony 
defect.  The clinical manifestations include 
dysfunction of many organs and structures, 
including the skeletal skin and genitourinary 
tract in addition to the peripheral nervous system 
and the central nervous system.  A myelomenigocele 
can be located anywhere along the neuroaxis, but 
the lumbosacral region accounts for at least 75% 
of the cases.  The extent and degree of the 
neurologic depend on the location.  A lesion in 
the low sacral region accounts for at least 75% of 
the cases.  The extent and degree of the 
neurologic deficit depends on the location ... A 
lesion in the low sacral region causes bowel and 
bladder incontinence and anesthesia in the 
peroneal area but no impairment of motor function.

The newborn with a defect in the mid-lumbar region 
typically has "a sack-like cystic structure 
covered by a thin layer of partially 
epithelialized tissue ..."

An examination of the infant shows a flaccid 
paralysis of the lower extremities and absence of 
deep tendon reflexes, a lack of response to touch 
and pain and a high incidence of postural 
abnormalities of the lower extremities, including 
clubbed feet and subluxation of the hips.  
Constant urinary dribbling in a relaxed anal 
sphincter may be evident.

Hydrocephalus in association with a type II Chiari 
defect develops in at least 80% of patient's with 
myelomeningocele.  Generally, the lower the 
deformity in the neuroaxis, the less likely will 
be the risk of hydrocephalus.  Ventricular 
enlargement may be indolent and slow-growing or it 
may be rapid causing a bulging anterior fontanel, 
dilated scalp veins, a setting sun appearance of 
the eyes, irritability, and vomiting associated 
with increased head circumference.  Not 
infrequently infants with hydrocephalus in the 
Chiari II malformation develop symptoms of 
hindbrain dysfunction, including difficulty 
feeding, choking, stridor, apnea, vocal cord 
paralysis, pooling of secretions, and spasticity 
of the upper extremities which, if untreated, can 
lead to death.

Encephalocele (Nelson's Textbook of Pediatrics, p. 
1679).  There are two major forms of dysraphism 
affecting the skull resulting in protrusion of 
tissue through a bony midline defect called 
cranium bifidum.  A cranial meningocele consists 
of a CSF-filled meningeal sac only, and a cranial 
encephalocele contains the sac plus cerebral 
cortex, cerebellum or portions of the brain stem.  
The cranial defect occurs most commonly in the 
occipital region at or below the inion but in 
certain parts of the world frontal or nasofrontal 
encephaloceles are more prominent.  Infants with a 
cranial encephalocele are at increased risk for 
developing hydrocephalus due to aqueduct stenosis, 
a Chiari malformation, or the Dandy-Walker 
syndrome.  Examination may show a small sac with a 
pedunculated stalk or a large cyst-like structure 
that may exceed the size of the cranium.  The 
lesion may be completely covered with skin but 
areas of denuded skin can occur ...

Children with a cranial meningocele generally have 
a good prognosis, whereas patient's with an 
encephalocele are at risk for visual problems, 
microcephaly, mental retardation, and seizures.  
Generally, children with neural tissue within the 
sac and associated hydrocephalus have the poorest 
prognosis.  Finally, there is anencephaly.  The 
anencephalic infant presents a distinctive 
appearance with a large defect of the calvaria 
meninges and scalp associated with a rudimentary 
brain ...

(Nelson's, p. 1680)  Because it is clear that the 
veteran's child considered in this case does not 
have anencephaly.  Those children rarely survive 
very long beyond birth."

So that is the response to the first question 
about the defining characteristics of spina bifida 
in its different manifestations.

The second question is, "Identify all currently 
diagnosed chronic disorders of the veteran's 
child's nervous and skeletal systems."

As to the skeletal system there is really not 
mention of specific anomalies.

With regard to the child's nervous system, 
although not strictly neurological diagnosis:

1.  The child is status post a cardiomyopathy 
which was believed secondary to viral 
myocarditis occurring when the child was 
nine months of age.
2.  The child is status post cardiopulmonary 
arrest secondary to the cardiomyopathy.  
The records that are in the claims file 
show that the child when being treated for 
the cardiomyopathy and after being 
hospitalized in pediatric intensive care 
unit, did go into cardiac and pulmonary 
arrest and was difficult to resuscitate 
responding only to intracardiac 
epinephrine.
3.  Hypoxic ischemic cerebral injury 
resulting from the cardiopulmonary arrest 
which occurred in January of 1986 which is 
diagnosis No. 2, already mentioned.
4.  Spastic diplegia elsewhere referred to in 
the record as spastic quadriparesis which 
is secondary to diagnosis No. 3, the 
hypoxic ischemic cerebral injury.
5.  Seizure disorder, which again, appears to 
be secondary to the hypoxic cerebral injury 
which is diagnosis No. 3.

Generalized encephalopathy manifested by 
severe cognitive impairment, unintelligible 
speech, lack of control of the bowels and 
bladder according to a letter from the 
veteran's child's doctor dated April 7, 
2000, which is in the claims file and which 
was also cited in the request for a 
specialist opinion already quoted.

Question three requested for the opinion is for 
each chronic disorder identified, indicate 
whether, or not it is a form of spina bifida.  
Spina bifida can produce symptoms such as spastic 
quadriparesis, a seizure disorder and 
encephalopathy as already mentioned in my response 
to question 1.  However, the history of this 
child's problems is most consistent with these 
chronic disorders being secondary to the 
cardiopulmonary arrest producing hypoxic cerebral 
injury and this was related to cardiomyopathy that 
the child suffered and was treated for in January 
of 1986 when the child was nine months of age.  
The record from the neonatal period do indicate 
that the child was not entirely normal at the time 
the child was born.  A CT scan of the head done at 
two days of age showed fullness of the anterior 
fontanelle; however, there was not actually 
hydrocephalus.  The radiologist said that these 
findings were consistent with some increase in 
intracranial pressure, although no specific 
etiology could be identified from the radiological 
images.  The child was born as a full-term 
delivery by a vaginal delivery for which no 
complications were mentioned on the records from 
that delivery and the APGAR scores at one minute 
was 6, and the APGAR at five minutes as also 6, 
which is a low score.  The baby weighed 6 pounds 
12 ounces but was felt to be small for his 
gestational age.  Additionally, as a newborn, the 
veteran's child was observed to be hypoglycemic.  
However, the infant did not have a prolonged 
hospitalization at that time but was apparently 
discharged within a few days to home and there is 
no mention of further symptoms or complaints 
requiring medical attention until about three 
weeks before the admission in January of 1986 when 
the infant had some systemic signs of infection 
and was seen several times by a doctor who treated 
him with antibiotics prior to becoming more ill 
and being found to have a severely enlarged heart 
and requiring ventilation and admission to an 
intensive care unit in January of 1986 when the 
child was nine months of age.

Now, although the child had an abnormal CT scan in 
the neonatal period with fullness of the anterior 
fontanelle, and there is a mention that part of 
the frontal poles of the brain was protruding into 
the anterior fontanelle area.  But it is not 
abnormal for a newborn baby to have a fontanelle, 
that is, that does not constitute a developmental 
skull defect and there is no mention of an actual 
skull defect which might be an indication of a 
spina bifida type of condition that is an actual 
dysraphism with an encephalomeningocele.  So, this 
CT scan in itself does not provide evidence of a 
condition that would fall into the category of 
spina bifida, although it does suggest that the 
child in the neonatal period had some increased 
intracranial pressure.  Some note from the child's 
admission in January of 1986 when he was severely 
ill state as far as his development, he could sit 
without supports at six months, turn over back to 
front and reverse, and was able to reach for toys, 
and had been eating table food prior to that 
illness which he experienced at about nine months 
of age.  So, there is not really documentation 
that the child was experiencing developmental 
delay prior to this illness that he suffered at 
nine months of age.

So, in conclusion, I would have to say that for 
the chronic disorders which were mentioned in 
response to item 2, that in this case they do not 
seem to be manifestations of spina bifida, but 
rather, seem to be related to the child's 
cardiopulmonary arrest that he suffered at the age 
of nine months as a result of a cardiomyopathy and 
are not manifestations of spina bifida, as such.

Item #4 is whether the chronic disorders are 
manifestations of spina bifida, I think the 
chronic disorders that are mentioned in this 
particular case of this child are not a form or 
manifestation of spina bifida, but seen [sic] most 
plausibly to be attributable to the child's 
cardiopulmonary arrest due to his cardiomyopathy 
that he suffered at nine months.  While there is 
some documentation that the child did not have 
completely normal neurologic function when he was 
born, and had an abnormal CT scan at that time.  
There is not documentation specifically that he 
had a condition which would fall under the 
definition of spina bifida.  I think that is all I 
can say in regard to the questions which I am 
asked to address in this opinion.

Attached to the VHA opinion were definitional sections from 
Chapter 542 of Nelson's Textbook of Pediatrics, 15th edition 
(1996), entitled Congenital Anomalies of the Central Nervous 
System.  A later received curriculum vitae indicates that she 
earned her medical doctorate at the University of Miami.  She 
is board certified in neurology.  Her occupational experience 
includes an internship at St. Elizabeth Hospital, a residency 
in neurology at Dartmouth-Hitchcock Hanover, a fellowship in 
neurology in GeriNeuro at the Boston, Massachusetts, VA 
Medical Center (VAMC), a staff neurologist at the Newington, 
Connecticut VAMC, Clinical Staff Assistant at Hartford 
Hospital, and Assistant Clinical Professor in the Department 
of Neurology at the University of Connecticut.

A January 2004 rebuttal opinion letter from Dr. Bash stated 
as follows:

At your request, I have re-reviewed this patient's 
medical records for the purpose of making a 
medical opinion concerning his brain disorder.  I 
have paid particular attention to the recent 6-
page opinion by Dr. Greenspan (Dr. G).  I note 
that Dr. G provides a nice summary of the findings 
in spina bifida, which includes "...an association 
with hydrocephalis...[and] Ventricular enlargement 
may be indolent and slow-growing...bulging the 
anterior fontanel ... increased head 
circumference...".  I also note that Dr. G. in her 
answers to the questions, that she was presented, 
that she basically stated that [t]he CT scan was 
not abnormal and that the scan by "...in itself 
does not provide evidence of a condition that 
would fall into the category of spina bifida..."

I disagree with her opinion and have discounted 
her assessments for the following reasons:

1.   The initial CT scan was abnormal as 
dictated by the radiologist.  If Dr. G would 
like to interpret the scan differently then 
this scan should be obtained and shown to 
her for a change in interpretation.  Please 
note that Dr. G did not correlate the CT 
findings with the clinical record that shows 
that his patient had a head circumference 
that was greater than 50% of children for 
age and that this circumference was 
increasing in percentage such that it 
measured 80% at 10 months of age (see 
attached chart).
2.   I do not think that Dr. G had the entire 
record to review because she infers that the 
patient's problems originate from the Jan 
1986 episode of hypoxic injury when the 
records shows that the patient clearly had 
lethargy almost a year earlier on 28 March 
1985 (one day after birth).  It should also 
be noted that the CT scan spoken about in 
point 1 above was taken one day later on 29 
March 1985, therefore this patient's 
clinical lethargy, CT scan findings, and 
head circumference changes all occurred near 
birth and significantly predated the hypoxic 
injury of Jan 1986 that Dr. G attributes 
this patient's current problems.
3.   While Dr. G acknowledges that the patient 
had "...some documentation that the child did 
not have a complete normal neurological 
function when he was born, and had an 
abnormal CT scan at that time.  There is no 
documentation specifically that he had a 
condition which would fall under the 
definition of spina bifida..." she does not 
explain why or how these findings are 
inconsistent with spina bifida or what other 
diagnosis she would offer to explain the 
abnormalities or why it is not at least as 
likely as not that a newborn patient with 
symptoms and signs of increasing percentile 
head circumference, lethargy, and abnormal 
CT scan could not represent the first signs 
and symptoms of a spinal bifida.
4.   Dr. G does not provide any literature to 
support her opinion that a newborn patient 
with symptoms and signs of increasing head 
percentile circumference, lethargy, and 
abnormal CT scan are not early sings [sic] 
and symptoms of spinal bifida.  In fact, the 
literature that she quotes actually supports 
my opinion because she states the following: 
"... an association with hydrocephalis ...[and] 
Ventricular enlargement may be indolent and 
slow-growing...budging the anterior 
fontanel...increased head circumference..."  
which is totally consistent with the record 
which refers to hydrocephalis (which is 
often manifest by increasing percentile head 
circumference and an abnormal CT scan), the 
abnormal CT findings and the clinical 
findings of lethargy.
5.   Finally, she does not comment on my 
previous opinion, which also makes me think 
that she did not have the full record to 
review.

In summary I do not see anything in the recent 
opinion by Dr. G that would make me change my 
previous opinion because I have discounted Dr. G's 
opinion for the above stated reasons.

In July 2004, the Board requested opinion from an independent 
medical examiner (IME).  A July 15, 2004 opinion letter from 
Angela L. Chandler, M.D., opines as follows:

Per your request, I have reviewed Claim File X XX 
XXX XXX and all supporting documents contained 
therein including but not limited to:

Hospital Records
Private Physician Records (Primary care physician 
and specialists)
Home Health Records
Independent Medical Evaluation (2003, 2004)
VA Physician Report (2003)
Radiology Reports

In addition, I have reviewed selected medical 
literature on Spina Bifida (references listed at 
the end of this opinion).  Essentially, I have 
been asked to provide an opinion regarding the 
following issues:

(1) What are the defining characteristics of 
"spina bifida" (spina bifida aperta)?
(2) Identify all currently diagnosed chronic 
disorders of the veteran's child's nervous and 
skeletal systems.
(3) For each chronic disorder identified in (2), 
indicate whether or not it is a form of spina 
bifida
(4) For each chronic disorder identified in (2), 
indicate whether or not it is a manifestation of 
spina bifida

The available history reveals the following:

The patient (J.H.) was born [redacted] March 1985 at 38 
weeks gestation to a 33 year old G3PD via vaginal 
delivery.  APGAR scores were 6 at 1 minute and 6 
at 5 minutes.  Neonatal depression at the time of 
delivery was felt to be secondary to narcotic 
medication administered to the mother, and the 
patient responded well to Narcan.  On 28 March 
1985, he was noted to be lethargic and was found 
to be hypoglycemic.  On March 29 1985, he 
underwent a CT scan of the head without contrast.  
These films are not available for my review; 
however, the scan reportedly showed "...The 
anterior fontanelle is full.  Specifically, a 
portion of the frontal pole appears to be filling 
the anterior fontanalle ... No hydrocephalus is 
present.  The study is suggestive of increased 
intracranial pressure, although, the etiology can 
not be determined from this examination."  There 
is no report of any follow-up scan done at that 
time.  No other records are available from the 
neonatal admission except the neonatal discharge 
summary sheet.  However, according to the history 
and physical done at the time of the patient's 
admission to University Medical Center for his 
viral cardiomyopathy, "...Nursery course 
complicated by a "blood infection" & the pt 
remained in the nursery for 10 days for IV 
antibiotics."  Over the course of the next 2 
months, according to private physician records, 
J.H.'s head circumference was at the 75th 
percentile but the anterior fontanelle was open.  
He had a repeat CT head.  Again, films are not 
available, but according to the physician's 
notes, there was no hydrocephalus present.  At 
four months of age, there is another note that 
the head circumference was still 75th percentile.

It appears that J.H. did relatively well until 
January 1986 when at the age of 9 months, he 
developed a viral illness for which he was 
admitted to the local hospital.  He was 
subsequently transferred to University Medical 
Center (UMC) with a suspected viral 
cardiomyopathy.  According to the history and 
physical done at that time, J.H. had met the 
following milestones: sat without support at 6 
months, able to turn over back to front and 
reverse, was reaching for toys, and was eating 
table food.  Shortly after arrival to UMC, as a 
complication of his cardiomyopathy, J.H. 
developed shock, bradycardia, and cardiopulmonary 
arrest that responded only to intracardiac 
epinephrine (Discharge summary dated 2/6/86).  He 
was subsequently felt to have suffered hypoxic-
ischemic brain injury.

Other documentation from the claims file:

1/31/86: CT of the head without & following 
contrast: "...generalized cerebral atrophy...no other 
intracranial abnormalities..."
10/26/89: letter from private physician describes 
J.H.'s condition as "severely neurologically 
impaired...spastic dyplegia...impaired in muscle 
control...seizures...recurrent urinary tract 
infections"
9/17/99: CT examination of the head demonstrates 
no abnormality
7/20/00: Clinic note from pediatric neurologist 
documenting chronic organic brain syndrome, 
intractable seizures, hyperflexia, and 
spasticity.

With regard to the question asked in your letter, 
my opinion is as follows:

(1) Spina bifida is a neural tube defect caused 
by incomplete closure of the spinal column during 
the first month of conceptual life.  This can 
result in a spectrum of disorders that can range 
from an opening in one or more of the vertebrae 
without damage to the spinal cord (spina bifida 
occulta) to an opening in the vertebrae with 
protrusion of the meninges and/or the spinal cord 
itself (spina bifida manifesta or aperta).  These 
may vary in location and occur anywhere along the 
neuroaxis with the most common location involving 
the lumbosacral spine.  When the cranial area is 
involved these are referred to as cranial 
meningocele (meninges only) or encephalocele 
(meninges plus cerebral tissue) and may be 
located in the occipital or frontal regions.  In 
the case of anencephaly, the most severe spinal 
dysraphism, there is absence of the calvarium, 
scalp, and cerebrum.  For the purpose of this 
opinion, further reference to spina bifida will 
refer to spina bifida aperta unless otherwise 
specified.  Spina bifida can have many associated 
complications including: paralysis, spasticity, 
loss of bowel and bladder control, hydrocephalus, 
seizures, cognitive impairments, and learning 
problems.  Spina bifida is a congenital problem 
that is present from birth and in most cases, 
signs and symptoms are also present at birth.  An 
imaging study (preferably magnetic resonance 
imaging) of the affected area can rapidly confirm 
the diagnosis even in the absence of clinical 
signs as is the case of spina bifida occulta.

(2) This patient's birth was uncomplicated; 
however, he had documented lethargy related to 
transient hypoglycemia.  This was appropriately 
evaluated and he was ultimately treated with 
antibiotics for an infection.  His CT head at 
birth was reported as abnormal due to fullness of 
the anterior fontanel.  However, this was not 
diagnostic of hydrocephalus.  The patient had 
follow-up CT two months later that showed no 
evidence of hydrocephalus and in the absence of 
placement of a shunt, one would expect that 
congenital hydrocephalus would still be present 
and in fact would have worsened over that period 
of time.  At the time of his admission for viral 
cardiomyopathy, he was appropriately meeting 
developmental milestones.  This would suggest the 
absence of cognitive impairment and developmental 
delay prior to the cardiomyopathy.  
Unfortunately, J.H. suffered a severe hypoxic 
cerebral insult as a result of the arrest 
resulting in cognitive impairment, muscle 
weakness, seizures, spastic diplegia/spastic 
quadriparesis, unintelligible speech, and 
recurrent urinary tract infections.  It would 
appear from the records available that these are 
the current chronic conditions of the veteran's 
child.

(3) Spina bifida can have many associated 
clinical conditions and sequelae including each 
of the chronic conditions of the patient in 
question.  However, as all of these conditions 
followed the hypoxic cerebral injury and none of 
them were present at birth, or documented as 
present at the time of his admission for the 
cardiomyopathy, it is unlikely that they are the 
result of spina bifida.  In addition, with the 
exception of the abnormal CT scan at birth, there 
is no other neuroimaging that suggests a primary 
CNS abnormality.  Even this CT scan is not 
consistent with failure of closure of the neural 
tube as the anterior fontanel is a normal 
physiologic finding in the newborn.  So, I do not 
feel that this represents a form of spina bifida.

(4) While each of the patient's chronic 
conditions may represent a complication or 
manifestation of spina bifida, I do not feel that 
this is what they represent in this patient.  
Rather, I feel that his chronic conditions 
represent residual deficits and sequelae of 
hypoxic injury given the chronological occurrence 
of events.

The IME opinion letter indicates that Dr. Chandler is an 
instructor at the Departments of Neurology and Pediatrics, 
Division of Pediatric Neurology, at the University of 
Mississippi Medical Center.

In an opinion letter dated May 2005, Dr. Bash provided the 
following rebuttal opinion:

I have re-reviewed this patient's medical records 
for the third time in order to make an opinion 
concerning his current brain damage.

Special Knowledge:

I have special knowledge in the area of the 
imaging of brain abnormalities, as I am board 
certified Radiology sub specialist and three 
Fellowship trained Neuro-Radiologist and I am a 
Senior Member of the American Society of Neuro-
Radiology (ASNR).  I have performed and/or 
interpreted plain x-rays, CT scans, nuclear 
medicine scans, angiograms, PET scans and MRI 
scans on thousands of patient with brain disorders 
and I have correlated my findings with the 
clinical record.  This patient's case includes 
several of the above imaging studies.  (attached 
C.V.).

In my recent review of this case I noticed some 
new information from Dr. Chandler and a new VA 
SSOC dated 20 April 2005.

My first observation is that the SSOC and the 
opinion of Dr. Chandler are inconsistent in that 
Dr. Chandler states that Spina bifida can have 
many of the associated clinical conditions and 
sequ[e]lae including each of the chronic 
conditions of the patient in question where as the 
SSOC states "... child is not diagnosed with spina 
Bifida..."  I assume that this inconsistency has 
its origin in the fact that the SSOC's author is 
not a physician and is not capable of making the 
diagnosis of spina bifida or related forms and 
therefore the SSOC conclusions should be 
invalidated.

I also note several inconsistencies in the report 
by Dr. Chandler.  She states that the patient had 
an abnormal CT scan in the face of lethargy but 
that i[t] was not diagnostic of hydrocephalus even 
though the radiologist stated "... suggestive of 
increased intracranial pressure..."  She does not 
explain her expertise in neruo-imaging [sic] or 
document that she reread the imagines [sic] in 
question.  She also does not provide any rationale 
that does not support an association between 
hydrocephalus and lethargy.  In fact she fails to 
acknowledge the opinion of Dr. Gaines of "...is 
suggestive of increased intracranial pressure..." 
and/or she does not attempt to attribute it to 
another cause and/or she fails to say how this 
abnormality is not due to a form of spina bifida.  
She also states that this patient had multiple 
head circumference measurements that were 
increasing at an increasing rate consistent with 
the CT scan findings of increased intracranial 
pressure, which is consistent with a form of spina 
bifida.

Dr. Chandler also fails to provide any literature 
to support her hypothesis that increasing head 
circumferences and an abnormal head CT scan is not 
consistent with a form of spina bifida.

I think that many of Dr. [C]handler's incorrect 
opinions likely stem from her unfamiliarity with 
the neuro-imaging studies as I note she is an 
Instructor in pediatric neurology and therefore 
likely does not have any formal training in 
neuroimaging and/or she did not have the full 
record to review as she apparently overlooked or 
did not have the comments by Dr. 
Gaines/longitudinal head circumference 
measurements and/or she does not understand the 
full spectrum of the forms of spina bifida and/or 
she does not understand the VA concept of benefit 
of the doubt as it relates to the terms of "as 
likely as not."  

In summary, I have discounted the recent SSOC and 
the opinion of Dr. Chandler for the reason stated 
above and I do not find any new information in the 
record that would make be [sic] change my previous 
two opinions.

In June 2005, an opinion letter was authored by Huda 
Montemarano, M.D., opinion stating as follows:

I have reviewed the patient's medical records and 
accompanying statements by Dr. Bash and Chandler.

Special Knowledge:  I am board certified 
Radiologist with specialty training and 
certification in Pediatric Radiology.  I have 
completed dual residencies in Pediatrics, followed 
by Radiology with fellowship training in Pediatric 
Radiology and while on active duty, served as the 
Chief of Pediatric Radiology at Walter Reed Army 
Medical Center.  In addition to having been the 
primary care provider for hundreds of pediatric 
patients, I have performed and/or interpreted 
various imaging studies on thousands of pediatric 
patients, to include plain film, CT and MRI.

While it is unclear to what extent [the patient's] 
current neurologic deficits are congenital, it is 
clear that he was neurologically abnormal from 
birth.  His APGARS were low at 6 and 6, and 
although this was attributed to maternal 
narcotics, there is no objective way to establish 
this.

Additionally, the mother describes developmental 
delay and a head CT read by Dr. M.L.S. Gaines in 
day 2 of life describes a "portion of the frontal 
poles ... filling the anterior fontanelle" and 
"findings suggestive of increased intracranial 
pressure."  The presence of the frontal poles 
within the fontanelle is significant because with 
normal intracranial pressure, the fontanelle 
should be flat.  Other than increased intracranial 
pressure, the only other reasonable etiology for 
the finding would be encephalococele, which is 
also congenital abnormality and falls into the 
category of neural tube defects.

The patient's growth chart also supports the 
diagnosis of intracranial pressure in that the 
head circumference increased from 75 percentile at 
birth and 8 weeks, to 80th percentile at 4 months, 
while his length and weight remained relatively 
stable at the 30th and 60th percentiles, 
respectively.

Lastly, a head CT obtained two weeks following the 
cardiac arrest, read by Drs Malouf and Russell, 
showed "generalized atrophy ... without 
infarction."  The absence of CT evidence of 
infarction, which is expected sequelae of lack of 
oxygen to the brain, raises the possibility that 
the CT abnormality (generalized atrophy) predated 
the ischemic event, particularly when the optimal 
time for imaging hypoxic brain injury is after 2 
weeks.  Typically, "the repeat scan in 14 days 
will show a return to near normal in those 
patients who will have relatively mild deficits, 
whereas cystic or hemorrhagic parenchymal 
degeneration and progressive atrophy indicate a 
more guarded prognosis."  (Barkovich, Pediatric 
Neuroimaging,)  None of these findings were 
described on the CT.

I have also reviewed the expert opinions of Dr.'s 
Bash and Chandler.  

I disagree with Dr. Chandler for several reasons.  
She neglects to mention the increasing head 
circumference, fails to acknowledge the 
developmental delay as described by the mother.  
She describes normal developmental milestones, but 
nowhere in the record is a full developmental 
assessment.  Additionally she states that an 
"anterior fontanelle is a normal physiologic 
finding in the newborn."  This is correct.  But 
what was described on the initial head CT is much 
more than a physiologically normal fontanelle; the 
frontal portions of the brain were described as 
filling the anterior fontanelle.  That is not a 
normal finding and is most likely what lead the 
interpreting physician to suggest the presence of 
increased intracranial pressure.  Finally, Dr. 
Chandler contradicts herself and her own argument 
stating that "spina bifida can have many 
associated clinical conditions and sequela 
including each of the chronic conditions of the 
patient in question."

I agree with Dr. Bash's conclusion that the 
lethargy described in the newborn period, the 
abnormal head CT, increasing head circumference, 
and developmental delay are likely manifestations 
of spina bifida and contribute substantially to 
the current disabilities.

Please feel free to contact me with any questions.

III.  Factual determinations

The veteran's child was born on March [redacted], 1985 at Golden 
Triangle Regional Medical Center (GTRMC).  A "PHYSICIAN'S 
RECORD OF NEWBORN" noted that the child was treated "FOR 
NEOTAL DEPRESSION 2d TO DEMERAL [PATIENT] RESPONDED WELL TO 
NARCAN.  APGAR 6/6."  On March 28, 1985, he was noted to be 
"LETHARGIC & HYPOTHERMIC" otherwise described as "INFANT 
SLEEPY, BUT RESPONSIVE TO STIMULATION."  He had a "GOOD 
RESPONSE" to intravenous medication (IV) and continued to 
have his blood glucose monitored.  A March 29, 1985 CT scan 
of the head was interpreted by radiologist M.L.S. Gaines, 
M.D., as follows:

CRANIAL CT: (without contrast enlargement)

The study was done without contrast enhancement.  
Five millimeter contiguous tomographic slices 
were obtained through the cranium.  There are no 
focal intracranial defects.  No subdural 
effusions are apparent.  There is no dilation of 
the intracerebral ventricular system.  The 
anterior fontanelle is full.  Specifically, a 
portion of the frontal poles appears to be 
filling the anterior fontanelle.

OPINION:

1.  No hydrocephalus is apparent.
2.  The study is suggestive of increased 
intracranial pressure, although, the etiology can 
not be determined from this examination.

The child was discharged on April 9, 1985, with a diagnosis 
of "Newborn, term living male, borderline, small for 
gestational age" and "Hypoglycemia."  It was noted that a 
lumbar puncture was performed on April 1, 1985.

The child's 4-week follow-up visitation on April 24, 1985 
noted that his head circumference (HC) was at the 75th 
percentile with his anterior fontanel open and soft.  
Otherwise, an evaluation of his other bodily systems, 
including neurological and musculoskeletal, were noted as 
"OK."  His 8-week follow-up visitation, dated May 18, 1985, 
noted blisters in the mouth.  An examination conducted on May 
22, 1985 again noted an HC at the 75th percentile with an 
open anterior fontanelle.  There was also a notation of 
slight "sunset" eye appearance.  A CT of the head was 
ordered.  A July 26, 1985 clinical record noted HC at the 
75th percentile and noted that he was still with sunset eyes.  
An evaluation of his other bodily systems, including the 
head, fontanelles, neurological and musculoskeletal, were 
noted as "OK."  He was given an assessment of rule out 
(R/O) hydrocephalus noting that his head CT scan demonstrated 
no significant abnormalities (NSA).  A September 8, 1985, 
examination only noted the presence of conjunctivitis.  A 
clinical evaluation on October 15, 1985 noted that 
examination of the head, fontanelles, neurological and 
musculoskeletal systems were "OK."  On January 9, 1986, he 
was treated for purulent rhinitis.  On January 13, 1986, he 
was assessed with bronchitis.

On January 15, 1986, the child was admitted to GTRMC due to 
upper respiratory congestion, decreased urination and an 
inability to tolerate oral feedings.  On admission, he was 
noted to have the usual childhood illnesses with no 
significant injuries.  His physical examination was 
significant for a soft anterior fontanelle, decreased skin 
turgor, somewhat sunken eyes, bilateral rhonchi, and faint 
rales.  He was placed on IV fluids and given antibiotics 
based upon diagnoses of pneumonitis and dehydration.  A chest 
x-ray demonstrated gross cardiomegaly.  He was referred to 
the University of Mississippi Medical Center (UMC) for 
suspected cardiomyopathy.

On January 16, 1986, the child was admitted to the UMC.  His 
admission history noted that the child "had been doing well 
until about three weeks prior to admission when he developed 
cold-like symptoms, fever, nasal congestion and a slight 
cough."  Another intake record noted that the child was in 
his "usual state of excellent health" until he developed 
his cold symptoms.  His past medical history was recorded as 
follows:

Feeding: ? Prosebee
		Prior to illness pt eating table food
G& D:  Pt sat [with] support @ 6 mo, turns over, 
back to front & reverse, reaches for toys

The child's initial physical examination showed him to be 
"normocephalic."  He was immediately intubated with chest 
x-ray examination showing marked cardiomegaly and pulmonary 
edema.  A 2D echocardiogram showed dilated left ventricle, 
left atrium, right ventricle, and poor left ventricular 
contractility.  An electrocardiogram (EKG) showed an axis of 
+60 and positive for T waves in V1 with deep S waves.  He was 
begun on Dopamine, Nipride, Lasix and Cefuroxime.  However, 
he developed shock, bradycardia with PVC's and had a full 
cardiopulmonary arrest.  He failed to respond until 
intracardiac Epinephrine was given.  Due to a lethargic 
mental status, a neurological workup was obtained.  A head CT 
scan, dated January 31, 1986, was interpreted by radiologist 
Drs. Malouf and Russell as follows:

CLINICAL INFORMATION:  9 month old black male 
with probable hypoxic ischemic brain injury.  S/P 
cardiopulmonary arrest...

CT OF THE HEAD WITHOUT & FOLLOWING CONTRAST:

There is a slight amount of generalized cerebral 
atrophy.  No mass effects, hypodense areas 
suspicious for infarction, or evidence of midline 
shift is seen.  No other intracranial 
abnormalities are identified.

An electroencephalogram (EEG) showed diffuse slowing 
indicative of a generalized cerebral dysfunction.  There were 
no epileptiform activities noted, but the child had been 
observed to have some seizure activity two days after the 
cardiac arrest.  A lumbar puncture was normal.  He was placed 
on Phenobarbital for his seizure activity, and required 
continuous nasoduodenal feedings due to poor suck and swallow 
reflexes.  He was discharged with diagnoses of 
cardiomyopathy, status post cardiopulmonary arrest, and 
hypoxic cerebral injury.

An October 26, 1989 letter from Robert L. Buckley, M.D., of 
the Columbus Children's Clinic, stated as follows:

I have followed [the veteran's child] since his 
birth on 3/[redacted]/85.  [He] experienced an illness 
known as cardiomyopathy when he was 9 months old.  
This is a severe viral infection of the heart.  
[He] had a cardiopulmonary arrest during his 
illness and suffered hypoxic cerebral injury.  
This has left him severely neurologically 
impaired.  He presently has spastic dyplegia and 
is impaired in muscle control of this trunk, 
head, and neck as well as all extremities.  He 
suffers seizures which require daily antiseizure 
medication.  [He] also has recurrent urinary 
tract infections which require treatment 
frequently.

[His] daily medications as well as his frequent 
trips to the physician and his future 
rehabilitation cost are expected to be extremely 
high.

The remainder of the child's medical records demonstrates 
severe developmental delay with neurologic impairment, 
impaired muscle control and seizure activity.  A CT of the 
head on September 17, 1999 was interpreted by radiologist 
Patrick Sewell as follows:

CT HEAD WITHOUT CONTRAST:  09/17/99

Multiple computerized tomograms of the head 
demonstrate the cerebral ventricular system to be 
normal in appearance.  Specifically, no evidence 
of hydrocephalus or shift of midline structures 
can be identified.  No infarction or hemorrhage 
is present.  No evidence of a subdural hematoma 
is seen.

CONCLUSION:

CT examination of the head demonstrates no 
abnormality.

An April 7, 2000 letter from Paul Sykes, M.D., stated as 
follows:

[The veteran's child] is a patient of mine.  He 
has a diagnosis of seizure disorder and cerebral 
palsy.  The diagnosis are secondary following a 
cardiomyopathy.  He has severe developmental 
delay and mental retardation.  He is confined 
with muscular atrophy, diffusely and contractures 
to arms and legs.  Several times a day, he has 
tonic/clonic seizures.  He cannot perform any 
activities of daily living.  He is incontinent of 
bowel and bladder.  His speech is not 
intelligible to anyone.  He takes physical 
therapy and occupational therapy with no changes, 
thus far...

IV.  Analysis

The Board finds that the preponderance of the evidence 
demonstrates that the veteran's child does not have a form 
and/or manifestation of spina bifida.  The Board reaches this 
conclusion on the following facts found.  The child was born 
on March [redacted], 1985.  There is no dispute of record that his 
APGAR scores (appearance (color), pulse (heart rate), grimace 
(reflex, irritability), activity (muscle tone), and 
respiration (score reflecting condition of newborn) was 
abnormally low.  He was initially thought to be suffering 
from neonatal depression and responded well to Narcan.  See 
GTRMC "PHYSICIAN'S RECORD OF NEWBORN"; July 2004 opinion by 
Dr. Chandler, p. 1.  His documented lethargy on March 28, 
1985, was attributed to transient hypoglycemia for which he 
had a "GOOD RESPONSE" to IV treatment.  GTRMC "PHYSICIAN'S 
RECORD OF NEWBORN"; July 2004 opinion by Dr. Chandler, p. 2.

There is also no dispute of record that a CT scan of the head 
performed on March 29, 1985 was abnormal.  The interpreting 
radiologist found that the anterior fontanelle was full with 
a portion of the frontal poles filling the anterior 
fontanelle.  Drs. Chandler and Montemarano agree that an 
anterior fontanelle is a normal physiologic finding in a 
newborn.  See July 2004 opinion by Dr. Chandler, p. 3; June 
2005 opinion by Dr. Montemarano, p.2.  The interpreting 
radiologist specifically diagnosed "[n]o hydrocephalus is 
apparent."  A follow-up CT of the head in approximately July 
1985 is reported by the child's treating physician as showing 
no significant abnormalities.  Review of the child's medical 
records from his treating physicians indicate concern that 
the HC was in the 75th percentile, but that a considered 
diagnosis hydrocephalus was not borne out by CT scan results.

The child's follow-up visitation records, dated April 24, 
1985, May 18, 1985, July 26, 1985, September 8, 1985, October 
15, 1985 and January 13, 1986, do not document any concerns 
that the child displayed developmental delay or cognitive 
impairment.  Rather, aside from the findings of HC at the 
75th percentile, an open and soft anterior fontanel, slight 
"sunset" eye appearance and conjunctivitis, the child's 
clinical evaluations of his head, fontanelles, neurological 
and musculoskeletal systems were noted as "OK" for his 
first 9 months of life.  The lay history of developmental and 
cognitive status most contemporaneous in time to the hypoxic 
injury that occurred in January 1986 consists of a UMC intake 
assessment wherein the parent(s) reported as follows:

Feeding: ? Prosebee
		Prior to illness pt eating table food
G& D:  Pt sat [with] support @ 6 mo, turns over, 
back to front &         reverse, reaches for toys

Unfortunately, the child experienced a severe viral infection 
of the heart in January 1986 that lead to cardiopulmonary 
arrest with an hypoxic cerebral injury.  This event left him 
severely neurologically impaired with spastic dyplegia, 
impaired muscle control and seizures.

Based upon the facts found, the Board places the greatest 
probative weight on the July 2004 opinion by Dr. Chandler as 
it discusses all the relevant evidence and information of 
record, and provides an opinion that is well analyzed and 
consistent with the known factual evidence of record.  As an 
Instructor in the Department of Neurology and Pediatrics in 
the Division of Pediatric Neurology at the University of 
Mississippi Medical Center, the Board finds that she is 
highly qualified to speak to the question at hand.  Dr. 
Chandler acknowledges all of the abnormal findings relied 
upon by Drs. Bash and Montemarano in arriving at a different 
conclusion, analyzes all of the findings in the context of 
all the relevant information and evidence of record, and 
references medical treatise materials as supplementing her 
own medical knowledge at arriving at her ultimate conclusion.  

Dr. Chandler concluded that there was no evidence of 
hydrocephalus documented in the child which is consistent 
with the radiologist interpretations of CT scans performed in 
March 1985 and July 1985.  She further concluded that there 
was no evidence of developmental or cognitive impairment that 
is consistent with the parent's recollections at the time of 
the UMC intake summary.  This finding is also consistent with 
the clinical records and October 26, 1989 letter from Dr. 
Butler wherein he does not note any observable evidence of 
developmental or cognitive impairment during his first nine 
months.  Dr. Chandler also concluded that the child's current 
neurologic, musculoskeletal and neurologic impairments are 
due to his hypoxic cerebral injury.  This conclusion is 
consistent with the documented evidence of record to include 
the diagnoses of Dr. Butler, the physicians who treated the 
child for the hypoxic injury at UMC and the current treating 
physician Dr. Sykes.

The Board finds that the opinions offered by Drs. Bash and 
Montemarano hold less probative value as the basis for the 
opinions are not supported by the factual record.  First, the 
Board finds the credentials of both of these specialists as 
impressive but not any more so than Dr. Chandler.  Dr. Bash 
argues that Dr. Chandler's opinion should be given less 
weight based upon the fact that she does not have formal 
training in neuroimaging and has failed to review the actual 
CT scan themselves.  The Board finds that this reasoning is 
misplaced.  In his three opinions of record, Dr. Bash recites 
the radiologist interpretations but does not give any 
indication that he reviewed the CT scan results himself.  
Rather, like Drs. Montemarano, Chandler and Greenspan, Dr. 
Bash has accepted the interpretation provided by the 
reviewing radiologist as a matter of fact.  All the 
specialist opinions are equal on this point, and none have 
determined that actual reading of the films are necessary to 
a determination in this case.

Given that all of the examiners are relying on the 
radiologist interpretation, the Board fails to discern any 
reason why a neuroimaging specialist has better 
qualifications than a board certified pediatric neurologist 
for the particular facts of this case.  A specialty in 
neuroimaging may have some benefit if that specialist 
reviewed the actual CT head scans and reached a different 
conclusion as to findings by the radiologist.  As indicated 
above, however, all of the expert opinions rely on the same 
radiologist opinion of the CT head scan results.  
Additionally, the basis for the diagnosis that the child in 
question has a form or manifestation of spina bifida is based 
upon clinical and not diagnostic findings that would appear 
better suited for an individual with the expertise of Dr. 
Chandler.

The opinions offered by Dr. Bash are, quite simply, not based 
upon an accurate recitation of the evidence of record.  Dr. 
Bash concludes that the child demonstrated a manifestation or 
form or spina bifida during his first 9 months based upon the 
following assumptions of fact:

A.  The child demonstrated lethargy on March 28, 
1985;
B.  The child had an abnormal CT head scan on 
March 29, 1985;
C.  The child was developmentally slow during his 
first 9 months; and 
D.  The child had an increasing head circumference 
during his first 9 months 

The record is clear that the child demonstrated lethargy with 
low APGAR scores during his first two days after birth.  As 
indicated above, the child's treating physicians and Dr. 
Chandler attribute these findings to neonatal depression 
responding well to Narcan, and then an instance of transient 
hypoglycemia.  There is no other documented instances of 
lethargy in the child's first nine months of life.  Dr. Bash 
offers no explanation as to how the treating physician's and 
Dr. Chandler have misdiagnosed the child on this point.  The 
best that could be offered is Dr. Montemarano's argument that 
there is no objective way to establish that maternal 
narcotics was a cause of the low APGAR scores.  The factual 
evidence demonstrates that the child responded well to 
medication treatment with no documentation of any further 
episodes of lethargy during his first nine months.  On this 
point, the Board finds that Dr. Bash has relied upon a 
factual assumption not supported by the factual record.

Dr. Bash next relies on the assumption that the child's 
abnormal March 1985 CT scan and increasing head 
circumferences evidenced a brain abnormality.  In the January 
2003 opinion letter, Dr. Bash made the following findings of 
fact and opinion: 

Facts, Rationale/Medical theory, Other Medical 
Opinions:

[redacted] March 1985 Date of Birth

28 March 1985 "...Infant noted to be lethargic & 
hypothermic at 1:00 AM today..."  Dr. ?

29 March 1985 Head CT scan "...a portion of the 
frontal pole appears to be filling the anterior 
fontanelle ... This study suggestive of increased 
intracranial pressure, although the etiology can 
not be determined from this examination..."  Dr. 
Gaines;

16 Jan 1986 "...EEG showed diffuse slowing 
indicative of a generalized cerebral 
dysfunction..."  Dr. Watson

29 Jan 1986 "...HC 48...1/18...has stiffness/slowing 
episodes - 3 seizures ... eyes midportion or 
...deviated to R..A.  Probable hypoxic-ischemic 
brain injury with [increasing] head circumference-
etiology unknown..."  Dr. Petbues;

31 Jan 1986 "...There is a slight amount of 
generalized cerebral atrophy..."  Drs. Malouf % 
Russell;

29 Oct 1989 "...9 months old suffered hypoxic 
cerebral injury..."  Dr. Buckley

17 July 2000 "...This child has organic brain 
syndrome..."  Dr. Evans;

Dec 2002 Patient's medical history as remembered 
by mother "...Did [redacted] have any medical problems 
after he left the hospital in March/April 1985?  
Yes he was developmentally slow..."  [redacted] 
[redacted].

... 
Summary :

In review of the record it is clear that this 
patient had a very serious illness in Jan of 1986, 
which resulted in shock, bradycardia with PVC's 
and cardiopulmonary arrest, and which further 
necessitated the use of intracardiac epinephrine 
for response.  It is also clear that this patient 
was not mentally normal prior to this near death 
clinical episode because his mother states that he 
was developmentally slow, his Head CT scan on 29 
March 1985 showed the following "...a portion of 
the frontal pole appears to be filling the 
anterior fontanelle... This study suggestive of 
increased intracranial pressure, although the 
etiology can not be determined from this 
examination...", which was thought to represent 
increased intracranial pressure by Dr. Gaines, and 
his head circumference was increasing at an 
increasing rate from birth until his Jan 1986 (see 
attached Head circumference chart with the 29 Jan 
1986 data added).  These findings all indicate 
that this patient had an abnormality within his 
brain prior to his episode of near death in Jan 
1986...

It is my opinion that this patient had a brain 
defect prior to his 1986 near death episode and 
that this brain defect contributed substantially 
to his current mental deficits and that these 
defects are due to his parent's exposure to Agent 
Orange for the following reasons:

1.    His head CT findings of 1985 are consistent 
with the spectrum of findings that I would 
expect to see in a patient with Central nervous 
system defects/neural tube defects secondary to 
Agent Orange.  In fact this patient had "...a 
portion of the frontal pole appears to be 
filling the anterior fontanalle..." which is 
very consistent with magalencephaly, which is 
described below in the neurulation defect sub-
classification of Neural tube defects (see 
Greenberg below).  It is my opinion that this 
patient's abnormal Head CT finding in 1985 were 
likely due to the spectrum of terms central 
nervous system defects/neural tube defects/all 
forms and manifestations of spina bifida and 
that these defects were likely due to the 
parent's exposure to Agent Orange.  This is a 
serious brain defect and therefore likely 
substantially contributes to his current 
disabilities.

Conspicuously absent from Dr. Bash's January 2003 opinion, 
and his following opinions, is any discussion that the March 
1985 CT scan of the head was interpreted as showing no 
hydrocephalus and the CT scan of the head in July 1985 was 
interpreted as showing no significant abnormalities.  The 
Board finds no opinion or rationale by Dr. Bash, or Dr. 
Montemarano, that would allow the Board to reconcile how they 
obviously overlooked material pieces of evidence.  Dr. Bash 
reviewed Dr. Chandler's opinion reciting this evidence, and 
offered no rebuttal argument.  On this point, the opinion by 
Dr. Bash is severely flawed.

Dr. Bash also relies upon a factual proposition that the 
child was developmentally slow during his first nine months.  
The particulars of the low APGAR scores immediately following 
birth have been discussed above.  A careful review of the 
record contains only one instance where the parents reported 
developmental delay.  This comes in the January 2003 report 
by Dr. Bash reported as follows:

Dec 2002 Patient's medical history as remembered 
by mother "...Did [redacted] have any medical problems 
after he left the hospital in March/April 1985?  
Yes he was developmentally slow..."  [E.H.]

The Board makes several observations on the above mentioned 
evidence.  First, the mother's report when taken at face 
value holds very little, if any, evidentiary value.  The 
recollection is vague and does not offer a single example of 
how the child was observed to be developmentally slow.  Dr. 
Bash accepts this vague statement as establishing, as a 
matter of fact, that the child had developmental delay.  
Second, this report is inconsistent with the report of lay 
history offered at the time of the child's UMC admission in 
January 1986 wherein the child was noted:

Feeding: ? Prosebee
		Prior to illness pt eating table food
G& D:  Pt sat [with] support @ 6 mo, turns over, 
back to front &         reverse, reaches for toys

This UMC report is consistent with the fact that the treating 
physician during the first 9 month did not document any 
observable signs of developmental delay or cognitive 
impairment.  The Board places the greatest probative weight 
on the lay history provided by the child's parents at the 
time of the UMC admission as more contemporaneous in time to 
the symptoms in question and in the context of seeking proper 
treatment of the child at the time.  See Lilly's An 
Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-
46 (many state jurisdictions, including the federal judiciary 
and Federal Rule 803(4), expand the hearsay exception for 
physical conditions to include statements of past physical 
condition on the rational that statements made to physicians 
for purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarent has a strong motive to tell 
the truth in order to receive proper care).  Furthermore, Dr. 
Bash does not offer any rationale why he discounts the 
developmental milestones reported by the child's parents at 
the time of the UMC admission, or why Drs. Greenspan and 
Chandler are incorrect in their conclusion that the child had 
met his developmental milestones.

Thus, the Board finds that 3 of the 4 bases relied upon by 
Dr. Bash at arriving at his opinion are based upon an 
inaccurate recitation of the factual record.  See Reonal, 5 
Vet. App. at 460-61 (recognizing that a physician opinion 
based upon an inaccurate factual premise lessens its 
probative value).  The lethargy displayed upon birth has been 
attributed to medical causes other than a form of 
manifestation of spina bifida, the opinion inexplicably fails 
to acknowledge the diagnosis of no hydrocephalus on the March 
1985 CT scan of the head, fails to acknowledge the normal CT 
head scan results of July 1985, and relies upon a parent's 
vague history of developmental slowness reported 7-years 
after the fact in the context of seeking benefits that 
contradicts a more reliable history provided contemporaneous 
in time to examiners to the time period in question to 
examiners requiring honesty to properly treat the child.

The Board also observes that Dr. Bash makes mistakes of fact 
in his opinion letters discounting the opinions of both Drs. 
Greenspan and Chandler.  He argues that neither doctors 
reviewed the entire record nor his opinions.  This argument 
as obviously false as reflected in the complete text the 
opinions by Drs. Greenspan and Chandler that the Board has 
cited in full.  Rather, Drs. Chandler and Greenspan did not 
find that the claimed lethargy and developmental slowness was 
demonstrated by the record.  The Board has also come to this 
conclusion.  In his January 2004 opinion, Dr. Bash argued 
that Dr. Greenspan "basically stated that [t]he [March 1985] 
CT scan was not abnormal" and that she was interpreting it 
"differently" than the radiologist.  The opinion from Dr. 
Greenspan, however, included an extensive discussion of the 
"abnormal CT scan in the neonatal period" and accepted as 
fact the radiologist's interpretation.  

Dr. Bash also argues that neither of the examiner's explained 
how the abnormality of the CT scan of March 1985 should not 
be deemed indicative of a form or manifestation of spina 
bifida.  Dr. Greenspan opined that the abnormal CT scan was 
not indicative of hydrocephalus which is in exact agreement 
with the radiologist who interpreted the March 1985 CT scan.  
Dr. Chandler referred to the normal CT scan of the head 
performed in July 1985 and discounted hydrocephalus.  Again, 
Dr. Bash has selectively ignored that the radiologist found 
no hydrocephalus at the time of the March 1985 CT scan and 
that the CT scan findings in July 1985 were unremarkable.  As 
for the relationship between hydrocephalus and lethargy, Dr. 
Chandler offered opinion that the lethargy was due to 
transient hypoglycemia that is entirely consistent with the 
impression of the treating physician's at the time.

Finally, there is no dispute among any of the experts that 
the child's HC had increased from the time of his birth to 
the age of 9 months.  This factor was considered by Drs. 
Greenspan and Chandler in arriving at their opinions.  The 
Board, upon review of the medical literature provided by the 
specialists, finds no basis on this fact alone to determine 
that the veteran's child has a form or manifestation of spina 
bifida.

The Board has also given careful consideration of the opinion 
offered by Dr. Montemarano.  Dr. Montemarano agreed with Dr. 
Bash's conclusion "that the lethargy described in the 
newborn period, the abnormal head CT, increasing head 
circumference, and developmental delay are likely 
manifestations of spina bifida and contribute substantially 
to the current disabilities."  Again, the Board has found 
that the assumptions of lethargy and developmental delay are 
incorrect based upon the facts found.  Dr. Montemarano 
acknowledges the previous report of the child meeting 
developmental milestone at the age of 9 months, but argues 
that "nowhere in the record is a full developmental 
assessment."  For the reasons held above, the best evidence 
as to developmental milestones comes from the January 1986 
UMC intake assessment.  Additionally, Dr. Montemarano does 
not acknowledge the interpretation of no hydrocephalus at the 
time of the March 1985 CT head scan nor the normal results 
from the July 1985 CT scan of the head.  So, as is the case 
with Dr. Bash's opinion, the Board finds that 3 out of the 4 
assumptions underlying the opinion by Dr. Montemarano are 
factually incorrect. 

The Board also disagrees with Dr. Montemarano's assertion 
that Dr. Chandler contradicted her opinion by stating "spina 
bifida can have many associated clinical conditions and 
sequelae including each of the chronic conditions in 
questions."  This quote is taken out of context wherein Dr. 
Chandler continues "However, as all of these conditions 
followed the hypoxic cerebral injury and none of them were 
present at birth, or documented as present at the time of his 
admission for the cardiomyopathy, it is unlikely that they 
are the result of spina bifida."  

The Board further finds that the opinions by Drs. Bash and 
Montemarano are ambiguous as to the actual diagnosis offered 
other than that the child manifests a form or manifestation 
of spina bifida.  Dr. Montemarano argues that, with regard to 
the increased intracranial pressure, "the only other 
reasonable etiology for the finding would be encephalocele" 
while Dr. Bash finds that the child's March 1985 CT head 
findings were "very consistent with magalencephaly."  As 
stated previously, neither examiner fully acknowledges the 
results from the CT scans of the head conducted in March and 
July 1985.  Additionally, neither examiner counter's the 
following assertion by Dr. Chandler: "The patient had a 
follow-up CT two months [after the March 1985 CT scan] that 
showed no evidence of hydrocephalus and in the absence of 
placement of a shunt, one would expect that congenital 
hydrocephalus would still be present and in fact would have 
worsened over that period of time."

Based upon the above, the Board has determined that the 
preponderance of the evidence demonstrates that the veteran's 
child does not have a form and/or manifestation of spina 
bifida.  Accordingly, it is concluded that the criteria for a 
monetary allowance under 38 U.S.C.A. § 1805 for a Vietnam 
veteran's child on account of spina bifida have not been met.  
There is no doubt of material fact to be resolved in the 
claimant's favor.  38 U.S.C.A. § 5107(b) (West 2002).  See 
also Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 
2001) (benefit of doubt rule does not apply when 
preponderance of evidence is against claim).

V.  Duty to assist and provide notice

In so holding, the Board notes that the claim was first 
decided on November 8, 2000.  On November 9, 2000, the 
provisions of the Veterans Claims Assistance Act (VCAA) of 
2000 were enacted into law.  106 P.L. 475, 114 Stat. 2096 
(2000).  In pertinent part, this law redefined VA's notice 
and duty to assist requirements in the development of certain 
claims for benefits.  See 38 U.S.C.A. § 5102, 5103, 5103A and 
5107 (West 2002).

The CAVC has emphasized that the provisions of the VCAA 
impose new notice requirements on the part of VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board finds that there has been substantial compliance 
with the VCAA notice requirements.  With regard to element 
(1), above, the Board notes that an RO letter dated March 11, 
2005 (sent to the veteran's attorney on March 28, 2005), as 
well as the rating decision on appeal, the statement of the 
case (SOC) and supplemental statement of the (SSOC), told him 
what was necessary to substantiate his claim.  In fact, the 
rating decision on appeal, the SOC and the multiple SSOC's 
provided him with specific information as to why his claim 
was being denied, and of the evidence that was lacking.  This 
letter satisfied the elements of (2) and (3) by notifying the 
veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA.  More 
specifically, the documents explained that VA would help him 
get such things as medical records, or records from other 
Federal agencies, but that he was responsible for providing 
any necessary releases and enough information about the 
records so that VA could request them from the person or 
agency that had them.  With respect to element (4), the April 
2005 SSOC supplied the veteran with the complete text of 
38 C.F.R. § 3.159(b)(1).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
multiple communications of record.  At bottom, what the VCAA 
seeks to achieve is to give the appellant notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Technically, the Board concedes that the VCAA notice in this 
case was not satisfied prior to the initial AOJ adjudication 
denying the claim.  This is so due to impossibility as the 
original AOJ determination was made prior to the passage of 
the VCAA.  This de minimis notice defect has resulted in no 
prejudicial harm to the veteran.  There is no indication that 
any aspect of the VCAA compliant language that may have been 
issued post-adjudicatory has prevented the veteran from 
providing evidence necessary to substantiate his claim and/or 
affected the essential fairness of the adjudication of the 
claim.  Additionally, neither the veteran nor his attorney 
has pleaded with any specificity that a notice deficiency 
exists in this case.  Rather, it is clear from the record 
that the veteran has actual knowledge of the VCAA 
requirements as, through his attorney, he has provided 
opinions in support of his claim.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  The case 
at hand involves the medical treatment and diagnosis of the 
veteran's child.  The claims folder includes the child's 
pertinent medical records, statements from the child's 
physicians, and expert medical opinions submitted by the 
veteran.  There are no outstanding requests for VA to obtain 
evidence on behalf of the veteran wherein he has authorized 
VA to do so.  VA has also obtained medical opinion as 
necessary to substantiate the claim.  In July 2003, the Board 
obtained a VHA specialist opinion based upon review of the 
claims folder.  This opinion was not favorable to the 
veteran's claim, and the claimant responded with a rebuttal 
medical opinion.  In March 2004, the Board responded to the 
attorney's Privacy Act Information discovery request 
involving the VHA opinion.

In July 2004, the Board re-reviewed the record and determined 
that the case was of such complexity and controversy that an 
IME opinion was required.  In August 2004, the Board provided 
the claimant and his attorney with a copy of that report, and 
provided them a 60-day period in which to provide additional 
evidence and/or argument.  The veteran, through his attorney, 
responded by submitting two additional expert opinions. 

The Board takes note of the arguments advanced by the 
attorney that the Board, in obtaining an IME, has engaged in 
"development for denial" and that the process used by the 
Board in obtaining such opinions is "flawed."  Congress has 
authorized the Board to seek IME opinions when deemed 
necessary by the complexity and controversy of the case.  
38 U.S.C.A. § 7109 (West 2002).  The pro-claimant system 
aspect of the system is reflected by the policy that VA, and 
not the claimant, be required to pay for such an opinion.  As 
indicated above, the Board has had reason to question the 
underlying bases for Dr. Bash's opinion, and the record 
already included an unfavorable VHA opinion before the IME 
was requested.  The Board requested the IME, in part, because 
the examiner is deemed "Independent" from the VA system.  
The record has been fully developed, and the evidence and 
information of record, in its totality, provides the 
necessary information to decide the case.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 4.2 (2004).  The Board 
further finds that no reasonable possibility exists that any 
further development to the claim would be capable of 
substantiating the claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has substantially 
complied with the requirements of the VCAA, and there would 
be no benefit in developing this case further.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  
Under these circumstances, adjudication of this appeal, 
without referral to the RO for further consideration of the 
claim under the VCAA, poses no prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92 
(July 24, 1992).


ORDER

The claim of entitlement to a monetary allowance under 
38 U.S.C.A. § 1805 for a Vietnam Veteran's child on account 
of spina bifida.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


